DETAILED ACTION

Claim Objections
Claims 1, 3, 5, and 6 are objected to because of the following informalities:  
In claim 1, please add “and” at the end of line 2. 
In claims 3, 5, and 6, please correct the grammar (e.g. “containing… comprise… comprise”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, “low-modulus, low-glass transition temperature” is indefinite because low is a subjective term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansen et al. (“Hermansen”, US 6,060,539) in view of Xu (“Xu”, Increasing the thermal conductivity of boron nitride and aluminum nitride particle epoxy-matrix composites by particle surface treatments).
Regarding claim 1, Hermansen discloses a thermally conductive flexible epoxy adhesive (title) and teaches the inclusion of boron nitride particles (6:25-34).
Hermansen does not expressly teach silane-containing organofunctional groups, covalently bound to the surfaces of the boron nitride particles. 
However, Xu teaches surface treatment of boron nitride particles with (3-glycidyloxypropyl) trimethoxysilane (p.244: section 2) increases the thermal conductivity of boron nitride particle epoxy-matrix composites (abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to treat the surface of the boron nitride particles of Hermansen with silane-containing organofunctional groups, such as those taught by Xu, to increase the thermal conductivity of the composite.
As to claim 2, Xu teaches (3-glycidyloxypropyl) trimethoxysilane (p.244: section 2), as discussed above.
As to claims 3-6, (3-glycidyloxypropyl) trimethoxysilane (p.244: section 2) appears to read on the claimed limitations, as described in [0055] of Applicant’s PgPUB.
As to claims 7-9, Hermansen teaches fillers of 50 micron spheres (6:35-52), which meets the claimed limitations. As to claim 9, a sphere would meet the aspect ratio limitation.
As to claim 12, Hermansen teaches the amount of filler can be 35 to 75% vol (6:10-24), which substantially overlaps the claimed range.
As to claim 13, Hermansen teaches frozen, pre-mix, flexible epoxy adhesives are known (2:10-32).

As to claims 17-18, Hermansen teaches the adhesives may be used in aircrafts (11:1-12). Hermansen does not expressly teach use of the adhesive in spacecraft. However, use of aircraft components in spacecraft components would be within the level of ordinary skill in the aerospace art.
As to claim 19, the combination of epoxy and boron nitride particles is thermally conducting but electrically insulating, as evidenced by Xu (see p.243, section 1).
As to claim 20, Xu teaches the resulting thermal conductivity would be around 14 (see Table 1), which meets the claimed limitation.

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansen and Xu as applied above, and further in view of Sato et al. (“Sato”, US 2010/0036022 A1).
Regarding claims 10-11 and 15-16, Hermansen and Xu do not expressly teach a urethane-modified epoxy resin.
Sato teaches adding urethane-modified epoxy resin provides flexibility and high adhesive strength ([0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add urethane-modified epoxy resin to an epoxy resin composition to provide flexibility and increase adhesive strength. 
The references do not expressly teach providing the BN particles and urethane modified epoxy as separate components in a kit. However, separating components before mixing would be a matter of design choice and is considered obvious.
Claim 16 is rejected above under 35 U.S.C. 112 as “low” is a subjective term. In any event, there would be a reasonable expectation that the urethane-modified epoxy of Sato would have similar properties to Applicant’s unless the components were varied greatly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746